Exhibit 10.28

 

Secured Promissory Note

 

$132,109.00

     

Camarillo, California

June 11, 2001

 

For value received, the undersigned Paul D. Meyer (“Borrower”) promises to pay
the principal amount of $132,109.00, plus interest at the rate of 7% per annum,
to the order of Interlink Electronics, Inc. or its successors or assigns
(“Lender”). The effective date of this secured promissory note (this “Note”) is
June 11, 2001 (the “Effective Date”).

 

An initial payment (the “Initial Payment”) on this Note equal to twenty five
percent of the principal amount, plus accrued and unpaid interest, shall be made
within twenty days of the Effective Date. The Initial Payment shall be made in
cash, in shares of Lender’s common stock having a fair market value equal to the
Initial Payment, or in options to purchase shares of the Lender’s common stock
having a value equal to the Initial Payment. The balance of principal amount of
this Note, plus accrued and unpaid interest, shall be made in three equal
installments, either in the form of cash, in shares of the Lender’s common stock
having a fair market value equal to the principal, plus accrued and unpaid
interest, payable on the applicable payment date, or in options to purchase
shares of the Lender’s common stock having value equal to the principal, plus
accrued and unpaid interest, payable on the applicable payment date, each
payable on the first, second and third anniversary of the Effective Date,
respectively.

 

All payments shall be due and payable at Lender’s office at 546 Flynn Road,
Camarillo, CA 93012, or such other reasonable places Lender shall specify in
writing before the due date. All payments shall be applied first against accrued
and unpaid interest and then against principal. This Note may be prepaid, at any
time and from time to time, in whole or in part, without penalty or premium. Any
prepayment shall include accrued and unpaid interest to the date of prepayment
on the amount prepaid.

 

The following events shall constitute a default under this Note: (1) the failure
of Borrower to make any payment when due and payable under this Note; and (2) a
material breach by Paul D. Meyer (“Pledgor”) of his obligations under the Pledge
Agreement of even date herewith among Pledgor and Interlink Electronics, Inc.
(the “Pledge Agreement”).

 

If any payment due pursuant to this Note is not made within 30 days after the
due date, then at the option of the Lender, the entire indebtedness represented
by this Note shall become due and payable. Failure or delay of Lender to
exercise this option shall not constitute a waiver of the right to exercise the
option in the event of subsequent default or in the event of continuance of any
existing default after demand for the performance of the terms of this Note.

 

The Borrower waives presentment for payment, notice of dishonor, protest, notice
of protest and diligence in collection, and consents that the time of payment on
any part of this Note may be extended by Lender without otherwise modifying,
altering, releasing, affecting or limiting Borrower’s liability.

 

The obligation evidenced by this Note is secured by the pledge of the securities
owned by Borrower pursuant to the Pledge Agreement.

 

In any action to collect amounts under this Note, Lender shall be entitled to
cover reasonable costs of collection, including attorneys’ fees in any legal
action, appeal or bankruptcy proceeding.

 



--------------------------------------------------------------------------------

This Note shall be governed by, and construed and interpreted in accordance with
the law of the State of California.

 

Borrower:

   /s/    PAUL D. MEYER    

--------------------------------------------------------------------------------

     Print Name Paul D. Meyer

 

2